DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-19 are pending.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the REPUBLIC OF KOREA on 12/13/2019.  It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.

Pertinent Prior Art
4.	Seo et al. – US 2007/0139013
	This document discloses a method to estimate the SOC level of a battery wherein a current value of the battery is sensed by a sensing unit, an integration calculator integrates the product of the current value and the charging efficiency over a predetermined time period to calculate the integrated capacity of the battery, and an SOC level of the battery is determined based on the calculated integrated capacity (¶57).  However, this document is silent on, in particular, generating, by a controller, an initial SOC value of the battery using an internal resistance value of the battery upon determining that the state data satisfies an entry condition; generating, by the controller, a first storage capacity of the battery to generate using the initial SOC value; and generating, by the controller, a second storage capacity of the battery using the first storage capacity and a charging efficiency of the battery, as required by independent claims 1 and 13 of the present application.


Allowable Subject Matter
5.	Claims 1-19 are deemed allowable.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852